          Case 3:20-cv-04283-VC Document 29 Filed 10/21/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 MANDINGO HAYES,                                   Case No. 20-cv-04283-VC
                Plaintiff,
                                                   ORDER RE EXTENSION OF TIME TO
         v.                                        FILE FAC
 DEDRICK RILEY, et al.,                            Re: Dkt. No. 27
                Defendants.

        The motion for an extension is denied as unnecessary in light of Local Rule 79-5.

However, the plaintiff will be given until Friday, October 23 to file the amended complaint in

light of the parties’ misunderstanding of the rules regarding filing documents provisionally under

seal.

        IT IS SO ORDERED.

Dated: October 21, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
